Citation Nr: 1507093	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  12-33 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a heart disorder, to include as due to Agent Orange exposure or secondary to service-connected diabetes mellitus.


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel











INTRODUCTION

The Veteran had active duty service in the United States Army from October 1965 to August 1967.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In a September 2013 decision, the Board recharacterized the issue on appeal to encompass all heart disorders and remanded the claim to the AOJ for additional development and adjudication.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The case has since been returned to the Board for appellate review.  As will be discussed below, there was substantial compliance with all remand directives, and the Board may proceed with adjudication.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans' Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records. 


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era.

2.  The Veteran currently has a heart disorder, which is not properly classified as ischemic heart disease or coronary artery disease.  

3.  A heart disorder was not manifest during service or within one year of separation.

4.  A heart disorder is not shown to have been caused or aggravated by service-connected diabetes mellitus.


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by service, may not be presumed to have been incurred therein to include as due to Agent Orange exposure, and is not proximately due to or aggravated by service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fd. Cir. 2000).  This analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 	

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The notice requirements were met in this case by a December 2009 and March 2013 letter.  These letters collectively notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection on a direct and secondary basis, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the initial adjudication of the claim in November 2010 and the readjudication of the claim in November 2013.  Accordingly, the duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  In this case, VA obtained the Veteran's service treatment records, and all relevant, identified, and available post-service treatment records.  The Veteran was also afforded a VA examination for his claimed heart disorders in December 2009.  The examination was adequate regarding direct service connection as it was based upon a review of the evidence of record and provided an opinion with supporting rationale.  The examination did not, however, provide a secondary service connection opinion.  

In the Board's September 2013 remand, the AOJ was directed to contact the Veteran to give him the opportunity to identify private treatment records from providers who treated him for his heart disorder.  The AOJ sent the Veteran a letter in September 2013 requesting that he provide authorization for VA to obtain any such records.  The Veteran did not respond to this request.  The remand also instructed the AOJ to contact the Social Security Administration (SSA) to obtain the Veteran's SSA records.  In response to the AOJ's request, SSA sent the records in October 2013 and they were associated with the Veteran's claims file.  The remand additionally required that the Veteran be afforded a VA examination that addressed whether any diagnosed heart condition was aggravated by diabetes.  The Veteran was provided with a VA examination in October 2013 and the examiner answered the Board's specific questions.  The examiner considered the Veteran's complaints, conducted appropriate examinations, and provided complete rationales for all opinions expressed.  The examination report has been reviewed and found to be collectively adequate to make a determination on the claim, as it addressed the Veteran's symptoms in relation to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311(2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Although the examiner checked a box noting that he did not review the claims file, the examiner also noted that he reviewed the service treatment records, VA treatment records, VBMS notes (which include private treatment records), and CPRS notes.  Thus, it appears the examiner reviewed all of the information in the claims file that is relevant to providing an opinion.  Accordingly, the Board finds the AOJ has substantially complied with the instructions of the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In light of the foregoing, the Board finds that the VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

Governing Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).  

Service connection may also be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 48 (1995) (en banc).

In addition, service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arteriosclerosis, may be presumed to have been incurred in service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

If a chronic disease is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

The law also establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and also a presumption of exposure for veterans who served in the Republic of Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  In this case, the evidence reflects that the Veteran served in Vietnam.  Therefore, exposure to herbicide agents is presumed.  Id.  Under these circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e), to include ischemic heart disease, if manifested to a compensable degree within the requisite time period.  38 U.S.C.A. § 1116(a)(1);  38 C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

In addition, VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam is not appropriate for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 79 Fed. Reg. 20,308 (April 11, 2014).

Analysis

The Veteran contends that his herbicide exposure caused ischemic heart disease.  He also claims that he has heart disorders that are secondary to his service-connected diabetes mellitus.

In this case, service treatment records showed no complaints, treatment, or diagnoses related to a heart disorder.  The August 1967 discharge examination documented that the Veteran's heart was normal.

In November 2001, a Doylestown Hospital treatment record shows that the Veteran was admitted to hospital for congestive heart failure and atrial fibrillation.  The record stated that the Veteran did not have a known history of atrial fibrillation, congestive heart failure, or heart disease of any sort.  He also denied a history of hypertension, diabetes, or known hyperlipidemia.  The impression noted atrial fibrillation.  Later that month, his discharge summary noted that the Veteran had a new onset of congestive heart failure, a recent onset of atrial flutter, and a new diagnosis of moderate to severe mitral regurgitation.  A December 2001 Application for Short Term Disability Income Benefits listed these diagnoses and noted that the onset of these conditions was in November 2001.

A September 2002 letter from Central Bucks Cardiology opined that the Veteran's cardiomyopathy could be secondary to his prolonged tachyarrhythmia.  A January 2004 letter from this practice stated that the Veteran's dilated cardiomyopathy was secondary to prolonged atrial fibrillation.  In an October 2004 letter from Central Bucks Cardiology, the Veteran's atrial fibrillation was described as most likely secondary to his dilated cardiomyopathy and mitral regurgitation with enlarged aria and was asymptomatic.  A May 2005 private record noted the Veteran was seen for cardiac follow-up.

A February 2006 SSA Disability Determination noted that the Veteran was disabled due to a primary diagnosis of osteoarthritis and allied disorders and a secondary diagnosis of cardiomyopathy and atrial fibrillation.  In associated records, the Veteran reported his heart pain began around 2000.  In a December 2007 private treatment record, the impression was fairly modest dilated cardiomyopathy with moderate regurgitation and chronic atrial fibrillation.

In January 2008, a VA treatment record assessed the Veteran to have diabetes and atrial fibrillation with mitral regurgitation/cardiomyopathy.  In a May 2008 VA examination for diabetes, the examiner stated that the Veteran had no diabetes mellitus type II cardiac complications noted in his patient history.   In a December 2009 VA examination for the Veteran's heart disorders, the examiner diagnosed chronic atrial fibrillation secondary to dilated cardiomyopathy with mitral regurgitation,  He also stated that a review of the record presented no evidence that the Veteran had ischemic heart disease.

During his October 2013 VA examination for his heart disorders, the examiner listed the Veteran's diagnoses as including valvular heart disease, cardiomyopathy, and atrial fibrillation.  The examiner noted that the Veteran's mitral regurgitation had caused his atrial fibrillation and dilated cardiomyopathy.  The examiner marked that none of the Veteran's heart conditions qualified within the generally accepted medical definition of ischemic heart disease.  

The evidence of record reflects that the Veteran has a current diagnosis of a heart disorder.  Thus, the Veteran has a current disability.

The Veteran does not meet the threshold requirement for the chronic disease presumption as his heart disorders are not among the qualifying diseases and did not manifest within one year of service discharge.  See 38 C.F.R. § 3.309(a).  In addition, though the Veteran is eligible for the presumption based on herbicide exposure, the evidence does not reflect a diagnosis of ischemic heart disease or any of the other diseases that fall under this presumption.  38 C.F.R. § 3.309(e).  Furthermore, the 2009 VA examiner found that his heart disorders were not ischemic heart disease.  As such, neither the chronic disease presumption nor the presumption for herbicide exposure applies.

The Board finds that the Veteran's heart disorders did not manifest in service or for many years thereafter.  The Veteran was first diagnosed with a heart disorder in November 2001.  There is also no evidence of any direct relationship between a heart disorder and service; the Veteran does not assert a relationship to service other than to Agent Orange exposure.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a layperson or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although the Veteran is competent to describe his symptoms and in-service events, he is not competent to relate his current heart disorders to service.  This particular inquiry is within the province of trained medical professionals because it involves a complex medical issue and is not capable of lay observation - it is a complex internal process as opposed to an external process or something capable of lay observation, such as ringing in the ears, scars, or varicose veins.  As the Veteran is a layperson without the appropriate medical training and expertise, he is not competent to render a probative opinion on a medical matter, such as whether his current heart disorders are related to active military service.  See Jandreau, 492 F.3d at 1376.  Additionally, the medical evidence of record does not suggest such a relationship.  Accordingly, direct service connection is not warranted.  

Therefore, the remaining question is whether his heart disorder is proximately due to or aggravated by his service-connected diabetes mellitus.  

The October 2013 VA examiner opined that it was less likely than not that the Veteran's mitral valve disease, which led to his atrial fibrillation and subsequently to his cardiomyopathy, are related to or caused by his service-connected diabetes mellitus.  The examiner added that the proximity between the dates of the 2000 diagnosis for diabetes and the 2001 diagnosis for a heart disorder meant that these conditions were not related.  The examiner also stated that it was less likely than not that these heart disorders were aggravated by the Veteran's service-connected diabetes mellitus.  The examiner explained that there was no medical literature to support any nexus between diabetes and valvular heart disease, noting again that the valvular heart disease had caused the cardiomyopathy and atrial fibrillation.

The VA examiner reviewed the claims file, including the service treatment records and the post-service medical records, as well as the Veteran's own reported history.  He offered a rationale for the provided opinion that is supported by the evidence of record.  As the examiner based his opinion on clinical data and other rationale, the Board finds this opinion to be probative.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

As noted above, lay assertions may serve to support a claim for service connection.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d 1372.  Although the Veteran is competent to describe his symptoms and in-service events, he is not competent to relate his current heart disorders to his diabetes mellitus.  This particular inquiry is within the province of trained medical professionals because it involves a complex medical issue of a relationship between two disorders and is not capable of lay observation - it is a complex internal process as opposed to an external process or something capable of lay observation, such as ringing in the ears, scars, or varicose veins.  As the Veteran is a layperson without the appropriate medical training and expertise, he is not competent to render a probative opinion on a medical matter, such as whether his current heart disorders are related to diabetes mellitus.  See Jandreau, 492 F.3d at 1376.

Based on the foregoing, the Board finds that the most probative evidence establishes that there is no relationship (causation or aggravation) between the Veteran's heart disorders and his service-connected diabetes mellitus.  Therefore, the benefit of the doubt doctrine is not available for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet App. 49, 53-56 (1990).


 ORDER

Service connection for a heart disorder, to include as due to Agent Orange exposure or secondary to service-connected diabetes mellitus, is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


